EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Straub on 1/7/2021.

The application has been amended as follows: 

In the claims:
	

    PNG
    media_image1.png
    906
    668
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    884
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    912
    667
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    945
    665
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    912
    672
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    929
    668
    media_image6.png
    Greyscale



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2020 was filed after the mailing date of the final Office action on 6/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/HOOMAN HOUSHMAND/Examiner, Art Unit 2465 

/ALPUS HSU/Primary Examiner, Art Unit 2465